LIVINGSTON, Circuit Justice.
In deciding this cause we shall have no reference to the case of Lodge v. Phelps [supra]. Who has the greatest equity to this money, Cobb or Haydock & Son? The note in question is a joint note against Cobb and Stanley. Before receiving an assignment Haydock & Son consult Stanley, and are assured that the note will be paid. Haydock & Son then sell their ¿foods on the specific security of this note. Cobb stands in a different situation. He trusted to the personal security of Howard. The equity of the case is most clearly in favor of Haydock & Son. But if this case were to be decided at common law the result would be the same. Here is a joint note against Cobb and Stanley. Howard’s note-to Cobb alone could not have been set off at law against the note of Cobb and Stanley to him, if no assignment had been made. The note of Howard is not reduced to judgment. and therefore the case of Mitchell v. Oldfield Tsupra] does not apply. Bill dismissed with costs.